Citation Nr: 1000241	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970, with decorations and awards which include the Vietnam 
Service Medal, the Combat Infantry Badge, the Bronze Star 
Medal, the Army Commendation Medal with V Device, and the Air 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  In August 2009, the Veteran 
testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Service connection is currently in effect for three 
disabilities:  posttraumatic stress disorder (PTSD) (70 
percent); tinnitus (10 percent); and left ear hearing loss (0 
percent), with a combined rating for compensation of 70 
percent.  Therefore, the Veteran's disabilities satisfy the 
criteria set forth in 38 C.F.R. § 4.16(a) (2009).

The Veteran has not been afforded a VA examination to 
specifically determine whether it is at least as likely as 
not that his service-connected disabilities render him unable 
to secure or follow a substantially gainful occupation.  The 
Veteran contends that he is not working because his PTSD 
symptoms cause him to have severe trust issues, problems 
getting along with others, anxiety, and a short fuse.  He 
also contends that his hearing consistently fluctuates and he 
has constant tinnitus.  The Veteran's previous employer 
verified that the Veteran left his employment position in 
September 2005. 

On March 2008 VA psychiatric examination, the examiner found 
that the Veteran's PTSD symptoms seemed to be the primary 
reason that he was unemployed, but did not offer a definitive 
opinion.

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  Because the Veteran is unemployed 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address whether it is at least as 
likely as not that the Veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 5103A; 
Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 
7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a social and 
industrial examination for the purpose of 
ascertaining the cumulative impact of his 
service-connected disabilities on his 
unemployability.  The examiner should 
opine as to whether the Veteran's service-
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  Finally, if the Veteran's 
service-connected disabilities do not 
render him unemployable, the examiner 
should suggest the type or types of 
employment in which the Veteran would be 
capable of engaging with his current 
service-connected disabilities, 
considering his current skill set and 
educational background.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


